Case: 14-10981      Document: 00513025972         Page: 1    Date Filed: 04/30/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals
                                                                                     Fifth Circuit
                                    No. 14-10981                                   FILED
                                  Summary Calendar                             April 30, 2015
                                                                              Lyle W. Cayce
                                                                                   Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

SOGEL GONZALEZ ROBLES,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 3:13-CR-395


Before HIGGINBOTHAM, JONES, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       The Federal Public Defender appointed to represent Sogel Gonzalez
Robles has moved for leave to withdraw and has filed a brief in accordance with
Anders v. California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d
229 (5th Cir. 2011). Gonzalez Robles has filed a response. We have reviewed
counsel’s brief and the relevant portions of the record reflected therein, as well
as Gonzalez Robles’s response. We concur with counsel’s assessment that the


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-10981   Document: 00513025972   Page: 2   Date Filed: 04/30/2015


                              No. 14-10981

appeal presents no nonfrivolous issue for appellate review.     Accordingly,
counsel’s motion for leave to withdraw is GRANTED, counsel is excused from
further responsibilities herein, and the APPEAL IS DISMISSED. See 5TH CIR.
R. 42.2.




                                    2